DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  The claim recites a “bus system” which is inactive in the claims. The bus does not perform any function in the system. It is recommended to the applicant to recite the bus system performing an actionable step in the claim (being connected to other components does not achieve this).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The claim recites a “the program instructions executable by a computer to cause the computer to perform a method,” which renders the medium inactive in the claims. It is recommended to the applicant to recite “the program instructions, when executed, by a computer to cause the computer to perform a method..” Appropriate correction is required.
Allowable Subject Matter
Claim 3, 5, 12, 14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art either alone or in combination does not further limit the anomaly detection system such that after analysis of the behavioral characteristics sets of similar parameter characteristics are generated and used to mark a zone or a non-linear score for each model is utilized to determine an optimal model.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 8-11, 13, 14-16, 18 and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al  (10,338,982) in view of Malkov et al (US 2020/0159624).
Regarding claims 1, 10, and 15, Qiao et al discloses a computer-implemented method for anomaly detection using zonal parameter characteristics and non-linear scoring, a computer system for anomaly detection using zonal parameter characteristics and non-linear scoring, the computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions, and a computer program product for anomaly detection using zonal parameter characteristics and non-linear scoring, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising [column 8 lines 64-67, column 9 lines 1-21, fig5:
 identifying, by a computer, anomalous behavior characteristics of a parameter and group of parameters within time series data using an optimal artificial intelligence model of a plurality of artificial intelligence models [column 7 lines 31-61];
Please note that in this example that for each variable in the time series a anomaly detection model best suited for the variable.  
detecting, by the computer, anomalies based on the anomalous behavior characteristics of the parameter and the group of parameters within the time series data [column 7 lines 62-67, column 8 lines 1-16];
Please note that in this example detection on each variable can take place within the time series.  
However, Qiao et al does not expressly disclose but Malkov et al discloses:
classifying, by the computer, the anomalies into a corresponding anomaly category [0022, 0130-0131, 0147, 0152];
Please note that in this example a classification stage may take place of the detected anomalies. 
determining, by the computer, a root cause of the anomalies based on the corresponding anomaly category [0116];
Please note that in this example, baseline parameters are compared to the anomalous activity and it is decided whether or not an activity is considered a threat or not. 
performing, by the computer, one or more action steps to remediate the root cause of the anomalies [0010];
Please note that in this example, the system can send an alert, shutdown, quarantine, back-up, restore, or replicate in response to the detection. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Qiao et al by determining the threat and responding, for the purpose of responding to a detected event, based upon the beneficial teachings provided by Malkov et al see for example [0010].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 2, 11, and 16, Qiao et al and Malkov et al disclose all the limitations of claims 1, 10 and 15. Qiao et al further discloses receiving, by the computer, the time series data including the parameter and the group of parameters from a client device via a network; performing, by the computer, an analysis of the parameter and the group of parameters over a specified time interval within the time series data; and identifying, by the computer, behavioral characteristics of the parameter and the group of parameters during the specified time interval within the time series data based on the analysis [column 7 lines 31-61, column 8 lines 17-51];
Please note that in this example, ensemble learning may take place to determine if the variable is seasonal or periodic. 
Regarding claims 4, 13, and 16, Qiao et al and Malkov et al disclose all the limitations of claims 1, 10 and 15. Qiao et al further discloses inputting, by the computer, a zone of similar parameter behavioral characteristics into the plurality of artificial intelligence models [column 4 lines 21-31];
Please note that in this example seasonal or periodic patterns are modeled together separately.
Regarding claims 6 and 20, Qiao et al and Malkov et al disclose all the limitations of claims 1, 10 and 15. Qiao et al does not expressly disclose but Malkov et al further discloses sending, by the computer, a notification to a system analyst regarding the root cause of the anomalies [0010]. 
Please note that in this example an administrator may be notified. 
The rationale to combine is the same as disclosed in point (11). 
Regarding claims 8, Qiao et al and Malkov et al disclose all the limitations of claims 1, 10 and 15. Qiao et al further discloses wherein the plurality of artificial intelligence models is hierarchical temporal memory [column 2 lines 6-26]. 
Regarding claims 9, Qiao et al and Malkov et al disclose all the limitations of claims 1, 10 and 15. Qiao et al further discloses wherein the parameter is a univariate parameter, and wherein the group of parameters is multivariate parameters [column 1 lines 19-34]. 
Claim7 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al  (10,338,982) in view of Malkov et al (US 2020/0159624) and in further view of Mellempudi et al (US 2021/0072955).
Regarding claims 7, Qiao et al and Malkov et al disclose all the limitations of claims 1, 10 and 15. Qiao et al do not expressly disclose but Mellempudi et al further discloses converting, by the computer, the parameter and the group of parameters into a sparse distributed representation in a form of bit arrays; and inputting, by the computer, the sparse distributed representation into the optimal artificial intelligence model to determine whether parameter behavior is anomalous or non-anomalous [0205, 0212, 0258-0260];
Please note that in this example input data (anomaly data) may be converted into an array for use by the system. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Qiao et al and Malkov et al by converting data for the utilizing the data in a but format, based upon the beneficial teachings provided by Mellempudi et al see for example [0258].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paciencia (“Improving Non-Linear Approaches to Anomaly Detection, Class Separation, and Visualization”) discusses improvements to existing non-linear techniques  investigated for the purposes of providing better, timely class separation and improved anomaly detection on various multivariate datasets, culminating in application to anomaly detection in hyperspectral imagery. Primarily, kernel-based methods are investigated, with some consideration towards other methods. Improvements to existing linear-based algorithms are also explored. It is assumed that any classes in the data have minimal overlap in the originating space or can be made to have minimal overlap in a transformed space, and that class information is unknown a priori. Further, improvements are demonstrated for global anomaly detection on a variety of hyperspectral imagery, utilizing fusion of spatial and spectral information, factor analysis, clustering, and screening. Additionally, new approaches for n-dimensional visualization of data and decision boundaries are developed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/Primary Examiner, Art Unit 2436